NO. 3089

      1.     Dnder.Senate Bill 427, 46th Legislature,      where
             a department or division    of a denartment is
             provided with a specific    item ‘of appropriation
             for *traveling   expenses,*   the amount thus pro-
             vided represents   the maxinun which may be spent
             for that purpose by the departnent or division
             of departnent.
      2.     Where a department or division       of a.department
             is not provided speoifically     with an itm!! for
             ‘*traveling expenses.v but such department or
             division   of a department Is provided with an
             item of appropriation    for “contingent     expenses,”
             the item for “contingent     expenses” may be used
             to defray the traveling     expenses of the depart-
             ment or division    of a department; but in such
             event, the. sum -provided for “contingent      expense-
             represents   the maxinum amount available      for
             traveling   expenses of the de~rtnent       or division
             of the department, and when such amount has been
             expended, whether ror traveling       expenses or
             for other expenses properly payable out of such
             item, no other fund.6 from any source may be
             spent by the department or division        of the de-
             partment for traveling     expenser.
             Conclusions 1 and 2 do not apply to the “field
             travel expense of’ the State Highway Department”
             because the travel ex ens8 rider above quoted
             especially   excepts th f:s item from its operation.
             Nor do they apply to anpropriations      of the type
             of the Game, Fish and Oyster CoTmission, where
             the special riders appended to these a?propria-
             tions, which control the general insofar as
             they conflict,    permit the use of the appropriat-
             ed surplus and excesses in particular      items
             “to supplement the ?erformanoe of any purpose
             for which money is herein appropriated?       except
             salaries.




                      O+FICR.-OF TIE ATTOR?.CY
                                             C?YERAL

Hon. George 3. Sheppard
Comptroller of Public Accounts
Austin, Texas
Dea,r Sir:
                            Opinion No. O-1294
                            Re: Limitation      on the use of funds ap-
                                  propriated    to a department for
                                  ltraveling    expenses,” under the terms
                                  of’the   rider appended to C. B. 427,
                                  Acts 46th Legislature,    Regular Session.
             Since releasing    Conference Opinion No. 3082, this
Department, upon its ‘own motion, has .subjected        the provisions
of the Departmental Appropriation         Bill passed by the 46th
Legislature,     mrticularly    relating   to expenditures    for travel-
ingexpenses,.to       an intensive    study and i-e-examination.
           The general. rider apTended to Senate Bill 427, Acts
of .the 46th Legislature,   Regular Session,. provides in nartas
fol I~OWS
        :
Eon. George E. Sheopard,       Fcge 2.



             vSxcept as to field  travel expense of the Eigh-
      way Department, it is provided that no expenditure
      shall be made for traveling     expenses by eny depart-
      ment of this State in excess of the amount of money
      itemized herein for said purpo?e.       This provision
      shall be applicable    whether the item for traveling
      expenses is to be paid out of the appropriation        from
      the General Fund, from fees, receipts       or special
      funds collected   by virtue of certain laws of this
      state,   or from any other funds (exclusive     of Federal
      funds) available    for use by a department.”
                It is. clear from the .cbove: provision   of coursa. that
 whelt: specific      provision  is made for the treveiing   expenses of
.a department or division        of a department, as *Traveling expenses
  . . . . . r#,OOO.OO.~ such amount of money is all that may be ex-
 pended for such purpose by such department or division           of a
 department, and the amount thus provided may not be supplement-
 ed frcm any source, save, of course,         from Federal funds auth-
 orized by the Federal Government to be devoted to such purpose.
             Does this provision,   however, reflect   the legislative
intent that,    in the absence of such a specific    item of appro-
priation for “traveling     expenses,” no cxgenditure    shall be made
for that purpose’out    of funds provided for the various expendi-
tures of a department or division      of a deoartment for which
specific  provision by itemization     has not been made7
              In’several    instances   in the departmental aopropria-
tion bill we find that the Legislature             has not provided express-
ly and separately        for “traveling    expenses’: of a department or
division    of a department, but has, under the,heading              “rainten-
ante and l:iscellaneous,*~       provided a lump sum,for 'VXmtin@nt
Expenses.   :I This department has heretofore           held that the anpro-
priations     for “Contingent Expenses v appearing throughout Senate
Bill 427 were intended by the Lcgislaturc             to provide lump sum
appropriations      for those expenditurco        of a department or divi-
sioqof    a department for which the Legislature            did not deem it
necessary or expedient to make specific             and separate itemized
aporopristlons.        It follows,    theroforo,    that the *8contingent
expense” itemof        epproprietion    includes a provision       for travel-
ing expenses in those instances where a specific               iten of aopro-
priation    is not provided for that purpose, unless the provision
above quoted denies the authority.to             Use any .funds for “trsvol-
ing expenses- exoept those specifically             provided for that pur-
pose.
            The prohibition,       it will be noted, extends to the
expcndituro    of nonays “in excess of the amount itcmizod hcre-
in” for traveling     expenses.       An itom of ap7ropriation     to pay
those expcnsos of 9 departnont or division             of a department
for which specifi,      provision     has not otherwise boon made, is,
of necessity,    in those instances whore traveling          exponsos are
not specifically     providod,     an ittiization     of money for travel-
ing cxpensos.     The fact that the portion of suoh sum to be usod
for %ravaling      oxpcns-cs” is not idontifiod        and segrogatcd from
tho lump sum does not deprive           the appropriation   of tha character
of an itcm of appropriation          for the purpose, among others, of
defraying trayoling      oxponsos.       That this is true is madc appar-
ont when WC obszrvc that in many inotanoos tho Logislaturc              has
expressly grouped ‘*traveling         cxpcnsos’ with Such purposes as
‘lGancral maintenance.      traveling     cxponscs,   bond premiums, extra
help and other noccssary        oxponsos;:     (Adjutant Gonural’s appro-
priation),    *Law Qforcemont,        Traveling and other oxpcns.~ . ..-(
Hon. Gcorgc H. Sheppard,    i+!ge 3.



(AttoAaay G2ncral’s appropriation),.WT~evel        cxpenso and all
other contingent :xponso” (Appropriation       for Building and Loan
Divisi.on, Banking Dapartmont), appropriating       only a lump sum
for all such oxponditurcs,     so that tho portion thzroof to be
used for “traveling    cxponsos?’ is not idcntificd     and scgrcgatod
from the total sun provided.       In such instances    it is clear
that oxpcnditurus for “traveling      orpcnscs” may not oxcoed tho
lum? sum itamizod for all the grouped purposes; .but it is
impoasiblc  to allocate   a dcfinits   sun out of the aggregttc
amount to th.: purpose of dofraying “traveling       expensas.”

           It will also be obszrvcd that the LsCislaturo,    in the
ridor to 8liate Bill 427, has nado a distinction    batwcan spcc-
ific  itcns of appropriation  and general items.   This distinc-
tion appears in the clauss.styled   “Additional  ?&ployeJs’
Compensation,” which rzads in part es follows:
           .?Vhon any additional  employcos, other than those
     for which s~cific     salary appropriations  have hcrcin
     b&n made, ara enploycd and are to bo paid out of
     ~contingent appropriations,   ...n
           In construing the provision    abovo quoted relating      to
tzavcling  oxponses, it is significant,     thtircforo, that the
provision  does not rafcr to tho “amount of money specifically
itanizitd hor~in” for traveling   crpensos.

            The lollowi~   roproscnt   our conclusions    upon tho
reasoning   exprasssd abovo:
            i.qVlharo a-dcpartncnt   or division   of a dzpartmcnt
is provided with e spzoific     iton of a?oroprlation   for “travcl-
ing cxpens3s;’ the amount thus provid,bd rapresents      the maximum
which may bo spent for that purpoe., by tho department or
division   of a dopartncnt,  and srich amount may not be supplc-
rn-ntod froffi any source, save end oxoopt from Fedora1 funds
authorized by tha Fadcral Govcrnmcnt to be used for such pur-~
poso .
   3        2   Whcro a dopartnont or division       of a dcpartmont
is not provided specifically      with an item for %ravoling      cx-
pan%” but such dcpartmont or division          of a dopartmcnt is
provided with an it<:n of appropriation      .for ‘zcontingant cXpcnSoS”
or for traveling    cxpansas grouped with other items of expcnsc,
the 1t.m for ?contingent     oxpcnse” or tho item for traveling
expense groupdd tith other itoms of cxponsa may bz urod to da-
fray tho ~travcling oxponscs of the dspartmcrlt or .division       of a
departmont.    In such ovcnt, tho sum provided in thz item for
“contingent   cxpcnsc” or for traveling     cxponsc grouped with
othor itas    of oxponso~reprzsonts    thd maximum a!nount available
to the dopartnent or division      of a dzpartm.>nt for traveling
exponsds, (except as to Pcdoral funds authorized by-tho Fcdsral
Govornmcnt to bo spent for such purpose) end when such amount
has been cxpondod, whsther for traveling         cxpsnscs or for other
exponscs properly payabl; out of such item of s?propriation,
no other funds from any source (sav.2 Fodcral funds spticifical-
 ly authorized by tho Fadaral Govarnmcnt to bo used for such
 purposs) nay bc sponti by th3 dcpartncnt       or division  of a dcpart-
n;nt for traveling     Lxpsns<:s&
           3. ‘Conclusions  1 and 2 do not aoply to tha ‘field
 travol oxponso of tho Stato nighway Dopartnont” bocaus;: tho
 travol oxpanso rider above quotod cspocially   oxccpts this
 itcm from its opzatiop.    Wor do thoy apply to appropriations
.6f tho typo of tha Game, Fish and Oyster Commission, where
Ron. Goorgo 9. Sheppard,    ,%&a 4.



the spticial riders appmd:d to thcsc appropriations,     which
control the gzn;ral insofar 8s thoy conflict,    permit thz usa
of the spproprictod   surplus and oxcessos in particular   itms
“to suDplomont the Dcrformanc e of ‘any purposr! for aloh   noniy
is heroin approoriatdd*’ oxcapt salarias.
            Confcrtinco Opinion No. 3OS2 is ::xpressly modified’,
insofar as It nay.bo susceptible    of thti construction    that “coo-
tingcnt uxpcnsc’ itom of appropriation      cmy not bc used to
defray traveling     cxpmsds of a dcpartmnt   or division    of. a
dapartmmt in thos:: instances whsro no sp.?ci.fic itm has
been provided tho d;;partmcnt or division    of .th;t dcpartmont
for traveling   .>xpc;nsJs.
           Insofar as prior opinions of this Dcpartmmt, notably
0-113~~ O-1220, and O-1301. axprcss the conclusion      or are
oapable of bein& construed as holding that item appropriated
for “contingent   cxpcnso” may not bz usad to d&ray traveling
expenses in those instances where a spooific     itom is not
provided for trav:ling    jxpcnsc.6, they are expressly overruled.

                                           Yours vory truly
                                      ATTOIWTYG=NRRL OF TEXAS


                                                   R. W. Fairchild
                                                         Assistant
RKF: pb p



            This opinion has bicn     considcrad   in confcrsncc,
approved,   and ordcr.Jd rocordod.